Case 09-74702-FJS   Doc 31   Filed 07/15/21 Entered 07/15/21 10:31:26   Desc Main
                             Document     Page 1 of 8
Case 09-74702-FJS   Doc 31   Filed 07/15/21 Entered 07/15/21 10:31:26   Desc Main
                             Document     Page 2 of 8
Case 09-74702-FJS   Doc 31   Filed 07/15/21 Entered 07/15/21 10:31:26   Desc Main
                             Document     Page 3 of 8
Case 09-74702-FJS   Doc 31   Filed 07/15/21 Entered 07/15/21 10:31:26   Desc Main
                             Document     Page 4 of 8
Case 09-74702-FJS   Doc 31   Filed 07/15/21 Entered 07/15/21 10:31:26   Desc Main
                             Document     Page 5 of 8
Case 09-74702-FJS   Doc 31   Filed 07/15/21 Entered 07/15/21 10:31:26   Desc Main
                             Document     Page 6 of 8
Case 09-74702-FJS   Doc 31   Filed 07/15/21 Entered 07/15/21 10:31:26   Desc Main
                             Document     Page 7 of 8
Case 09-74702-FJS   Doc 31   Filed 07/15/21 Entered 07/15/21 10:31:26   Desc Main
                             Document     Page 8 of 8
